UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                  No. 99-31188
                                Summary Calendar

RONALD E. COBLENTZ,
                                                               Plaintiff-Appellant,
                                      versus
DANIEL C. GLICKMAN, Secretary,
Department of Agriculture, National
Finance Center,
                                                              Defendant-Appellee.



                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                                98-CV-3645-N
                                  May 22, 2000
Before POLITZ, JONES, and WIENER, Circuit Judges.
PER CURIAM:*
       Ronald E. Coblentz appeals an adverse summary judgment in his Age
Discrimination in Employment Act and retaliation claims under Title VII of the
Civil Rights Act of 1964. Review of the record, briefs, and applicable law
discloses neither error of law nor fact, and based on the facts as found,
authorities cited, and analysis made by the presiding Magistrate Judge in her
thorough and scholarly Order and Reasons signed on October 12, 1999 and filed
on October 13, 1999, the judgment appealed is AFFIRMED.


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
2